DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-14, in the reply filed on November 7, 2022 is acknowledged.
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claims 8-14) and II (claims 21-27) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II (claims 21-27) has separate utility such as it can be used in other electronic devices, not necessarily the electronic device of subcombination I (claims 8-14).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
Applicant’s amendments to the specification filed on November 7, 2022 are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 9,209,513) in view of Benes (US 2012/0041170).
As to claim 8, Ely discloses an electronic device comprising: a radio-frequency (RF) component 50 (see at least figures 1B, 6B); and an enclosure 150 (see at least figures 1A, 1B) at least partially surrounding the RF component 50 and comprising: a housing formed from a metal material 201 (see column 5 lines 39-41) and defining: an exterior surface (see the upper surface of the housing in figure 2A); a first surface (see the left surface of layer 211) extending inward from a first portion (see the left layer 201) of the exterior surface, and a second surface facing the first surface (see the right surface of layer 211) and extending inward from a second portion (see the right portion of layer 201) of the exterior surface; and a window 211 formed from an RF-transmissive material, positioned over the RF component 50 (see also figure 9), and adhered to the first and the second surfaces, the RF-transmissive material including a thermoset composite material (see column 5 lines 42-50).
Ely fails to disclose the thermoset composite material comprising nano-sized silica particles dispersed within a thermoset matrix.  Benes discloses a thermoset composite material comprising nano-sized silica particles dispersed within a thermoset matrix (see paragraphs [0011], [0019]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Benes to Ely, in order to provide an organic-inorganic hybrid material with improved properties (as suggested by Benes at paragraph [0011]).
	As to claim 9, the combination of Ely and Benes fails to disclose the thermoset composite material has: a hardness from 70 to 95 on a Shore D hardness scale; and an impact strength from 50 J/m to 90 J/m.  
	As to claim 10, the combination of Ely and Benes fails to disclose the thermoset composite material has a dielectric constant from 2 to 4 as measured at a frequency of 2.5 GHz.
Those skilled in the art, however, would have recognized that these claimed limitations in claims 9 and 10 do not involve any inventive concept.  They merely depend on arbitrary characteristics of the thermoset composite material.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify the combination of Ely and Benes as claimed, in order to obtain a desired characteristics of the thermoset composite material.
As to claim 11, Ely discloses the window 211 (see at least figure 2A) defines a third portion (see the exterior surface of window 211) of the exterior surface.  Ely further discloses a curved region of the exterior surface (for example, see four corner surfaces in figure 1A).  Ely fails to disclose the first portion, the second portion, and the third portion of the exterior surface as shown in figure 2A define a curved region of the exterior surface.  Those skilled in the art, however, would have recognized that these claimed limitations do not involve any inventive concept.  They merely depend on arbitrary location of the window 211.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify Ely as claimed, in order to position the window 211 at a desired location such as the corner surfaces of portable electronic device 10.
As to claim 12, Ely discloses the RF component 50 is part of a wireless communication system (see column 5 lines 35-37).
As to claim 13, Ely fails to disclose the RF component 50 is a wireless receiver component of a wireless charging system.  The examiner, however, takes Official Notice that such a wireless charging system is known in the art.  In addition, those skilled in the art would have recognized that the antenna housing comprising window layer 211 as taught by Ely can be readily used in the wireless charging systems without changing the scope and spirit of the charging systems.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify Ely as claimed, in order to increase usage of the antenna housing comprising window layer 211 as taught by Ely.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ely (US 9,209,513) in view of Benes (US 2012/0041170) as applied to claim 8 above and further in view of Liao (US 2022/0024182).
As to claim 14, the combination of Ely and Benes discloses the thermoset composite material 211 is a first thermoset composite material (see Ely, column 5 lines 42-50); the thermoset matrix is a first thermoset matrix (see Ely, column 5 lines 42-50; Benes, paragraph [0011]); the first thermoset composite material defines a third portion of the exterior surface of the housing (see Ely, figure 2A).  The above combination of Ely and Benes fails to disclose the window 211 (see Ely, figure 2A) further comprises a second thermoset composite material comprising fibers dispersed within a second thermoset matrix.  Liao discloses a second thermoset composite material 10 (see at least figure 2) comprising fibers dispersed within a second thermoset matrix (see paragraphs [0030], [0031], [0032], [0058]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Liao to the above combination of Ely and Benes, in order to strengthen the antenna window 211 (as suggested by Liao at paragraph [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misra (US 2014/0361945) discloses antenna window 60 (see figure 1B) formed from an RF-transmissive material, positioned over an RF component 50, and adhered to the first and the second surfaces, the RF-transmissive material including a thermoset composite material (see paragraph [0044]).



	
	
	


	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGUYEN T VO/Primary Examiner, Art Unit 2646